       Case 3:18-cv-07144-MMC Document 72 Filed 03/03/20 Page 1 of 3




 1   MAYER BROWN LLP
     Carmine R. Zarlenga (D.C. Bar No. 386244)
 2   czarlenga@mayerbrown.com
     1999 K Street, N.W.
 3   Washington, DC 20006-1101
     Telephone: (202) 263-3000
 4   Facsimile: (202) 263-3300

 5   Dale J. Giali (Cal. Bar No. 150382)
     dgiali@mayerbrown.com
 6   Keri E. Borders (Cal. Bar No. 194015)
     kborders@mayerbrown.com
 7   Rebecca B. Johns (Cal Bar. No. 293989)
     rjohns@mayerbrown.com
 8   350 South Grand Avenue, 25th Floor
     Los Angeles, CA 90071-1503
 9   Telephone: (213) 229-9500
     Facsimile: (213) 625-0248
10
     Attorneys for Defendants
11   NESTLE USA, INC.,
     SAVE MART SUPERMARKETS,
12   and THE KROGER COMPANY

13
                              UNITED STATES DISTRICT COURT
14
                            NORTHERN DISTRICT OF CALIFORNIA
15

16   MARK BEASLEY, on behalf of himself and       Case No. 3:18-cv-07144-MMC
     all others similarly situated,
17                                                RESPONSE AND OBJECTION TO
                                                  PLAINTIFF’S REQUEST FOR ENTRY
18                       Plaintiff,               OF DEFAULT
             v.
19
     LUCKY STORES, INC., NESTLE USA,              Second Amended
20   INC., SAVE MART SUPER MARKETS,               Complaint Filed:    October 4, 2019
     THE KROGER COMPANY, and THE SAVE
21   MART COMPANIES, INC.,                        Honorable Maxine M. Chesney
22
                         Defendants.
23

24

25

26

27

28                                               RESPONSE TO REQUEST FOR ENTRY OF DEFAULT;
                                                                  CASE NO. 3:18-cv-07144-MMC
     736432015
       Case 3:18-cv-07144-MMC Document 72 Filed 03/03/20 Page 2 of 3




 1           RESPONSE AND OBJECTION TO REQUEST FOR ENTRY OF DEFAULT

 2           On November 26, 2018, defendants first appeared in this action and in the ensuing 18

 3   months, defendants actively defended this matter. Among other things, defendants:

 4                  Removed this case to Federal Court (ECF 1);

 5                  Opposed plaintiff’s motion to remand (ECF 30);

 6                  Filed a motion to dismiss the First Amended Complaint (ECF 36);

 7                  Filed a motion to dismiss the Second Amended Complaint (ECF 59);

 8                  Filed a joint case management conference statement and appeared at the joint case

 9                   management conference on January 31, 2020 (ECF 68);

10                  Responded to discovery;

11                  Participated in an almost three hour meet and confer with plaintiff on February

12                   27, 2020 regarding discovery responses;

13                  Filed a joint proposed stipulated protective order on February 29, 2020 (ECF 68);

14                  Are taking plaintiff’s deposition on March 10, 2020; and

15                  Are scheduled to file a motion for summary judgment on March 20, 2020.

16           Notwithstanding this unambiguous record, plaintiff now seeks defendants’ default. The

17   sole basis for the request is that defendants inadvertently have not yet filed an answer. What’s

18   more, the default request was filed without a single phone call or e-mail to opposing counsel to

19   inquire why an answer has not yet been filed. Default is neither appropriate nor permitted under

20   these circumstances.

21           Pursuant to Fed. R. Civ. P. 55(a) “[w]hen a party against whom a judgment for

22   affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

23   affidavit or otherwise, the clerk must enter the party’s default. Id. (emphasis added). “[J]udgment

24   by default is a drastic step appropriate only in extreme circumstances; a case should, whenever

25   possible, be decided on the merits.” Falk v. Allen, 739 F. 2d 431, 463 (9th Cir. 1984). Here, the

26   sole basis of plaintiff’s purported request for entry of default is defendants’ inadvertent failure to

27   file an answer. But, the failure of a defendant to file an answer – especially after having been

28
                                                       1
                                                       RESPONSE TO REQUEST FOR ENTRY OF DEFAULT;
                                                                        CASE NO. 3:18-cv-07144-MMC
     736432015
       Case 3:18-cv-07144-MMC Document 72 Filed 03/03/20 Page 3 of 3




 1   actively engaged in defending the matter – does not support a default, and denying a request

 2   under such a record is well within the Court’s sound discretion. Draper v. Coombs, 792 F. 2d

 3   915, 924-25 (9th Cir. 1986); Lazar v. Charles Schwab and Co., Inc., 2013 WL 12403551, at *3

 4   (Aug. 21, 2013 C.D. Cal.).

 5           Defendants will file their answer by March 4. There is no prejudice to the plaintiff and,

 6   under these circumstances, a default should not be entered.

 7
     Dated: March 3, 2020                                 MAYER BROWN LLP
 8                                                        Carmine R. Zarlenga
                                                          Dale J. Giali
 9                                                        Keri E. Borders
                                                          Rebecca B. Johns
10

11                                                        By: /s/ Dale J. Giali
                                                                  Dale J. Giali
12                                                        Attorneys for Defendants
                                                          NESTLE USA, INC.,
13                                                        SAVE MART SUPERMARKETS,
                                                          and THE KROGER COMPANY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                                                      RESPONSE TO REQUEST FOR ENTRY OF DEFAULT;
                                                                       CASE NO. 3:18-cv-07144-MMC
     736432015
